UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7392


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS JAMES LAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00313-PJM-1)


Submitted:   December 13, 2012             Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis James Lay, Appellant Pro Se. Barbara Slaymaker Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis James Lay appeals the district court’s orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction and his motion for reconsideration.                We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Lay,    No.    8:97-cr-00313-PJM-1    (D.    Md.    July   30,   2012;    Dec.   4,

2012).        We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in   the     materials

before    this    court   and   argument    would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                       2